REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Amendment to Specification: The amendment to the specification, filed with applicant’s response on 9 April 2021, has been entered. The reason for entry is that where a U.S. application as originally filed was in a non-English language and an English translation thereof was subsequently submitted pursuant to 37 CFR 1.52(d), if there is an error in the English translation, applicant may rely on the disclosure of the originally filed non-English language U.S. application to support correction of an error in the English translation document. See MPEP 2163.07(II), last paragraph in section. Based upon the translation of the foreign priority documents provided in applicant’s response on 9 April 2021, this appears to be what has occurred. The amendment to the specification provided in applicant’s response on 9 April 2021 is to correct an error in translation. Such an amendment is adequately supported by the original disclosure and is not new matter.
Close Prior Art and Unexpected Results: As close prior art, the examiner cites Collier et al. (US 2012/0014885 A1), Kim et al. (US 2014/0288191 A1), and Debeaud et al. (US 2016/0310374 A1). All of these references have been previously cited in the prosecution history of the instant application.
Collier et al. (hereafter referred to as Collier) is drawn to a composition which may be for skin or hair care, as of Collier, abstract. Collier teaches a lipstick as of paragraphs 0025, 0066, 0169, and elsewhere in the reference. Collier teaches a pigment as of paragraph 0025, 0176-0177, and table 2 on pages 16-18. Collier teaches ascorbic acid in paragraph 0174, and lactic and citric acids in paragraph 0508. Collier 
Collier differs from the claimed invention for at least the following reasons. Although Collier may teach a lipstick at various portions of the reference, Collier appears to be primarily drawn to delivering a protein or peptide to the skin, including an anti-VEGF (anti vascular endothelial growth factor) peptide, as of the abstract of Collier. This is a different purpose than the instant invention, wherein the instant invention is understood to be a lipstick and is not used for delivery of proteins or peptides. Secondly, Collier does not teach the specific toner pigment recited by the instant claims. Third, while Collier teaches various components of the second thickener (e.g. polyacrylate and agar in paragraph 0256), but does not clearly specify putting these components together to form a second thickener. Even if, purely en arguendo, Collier were to have taught a second thickener, Collier does not appear to teach a first thickener in combination with a second thickener. Fourth, while Collier teaches a transparent composition in paragraph 0505, this transparent composition appears to be intended as a sunscreen. Collier does not teach a lip composition comprising a red dye that is transparent. As such, there would have been no indication that the claimed red dye could have been formulated into a transparent composition based upon the teachings of Collier.
Kim et al. (hereafter referred to as Kim) is drawn to a cosmetic composition, as of Kim, title and abstract. Said composition may contain xanthan gum and polyacrylate crosspolymer 6, as of Kim, abstract and claim 1. These appear to be used as thickening agents, as of paragraph 0007 of Kim.

Debeaud et al. (hereafter referred to as Debeaud) is drawn to a lip composition, as of Debeaud, title and abstract. Said composition may include various pigments including DC Red 6 (Lithol Rubine Na; CI: 15850), as of Debeaud, paragraph 0346. As best understood by the examiner, this is understood to read on the required disodium salt of 4-(2-sulfo-p-tolyl azo)-3-hydroxy-2-naphthoic acid.
Debeaud differs from the claimed invention at least for the following reasons. First, Debeaud does not teach the first thickener. This is at least because Debeaud teaches neither polyacrylate-13 nor sodium or ammonium acryloyldimethyltaurate. Secondly, Debeaud does not teach the second thickener. This is at least because Debeaud teaches neither xanthan gum nor agar. Third, as best understood by the examiner, there is no clear evidence that the composition of Debeaud is transparent. While Debeaud teaches the word “transparent” in paragraph 0345, Debeaud actually appears to be teaching a dye that forms a transparent solution when dissolved in water, not a lipstick composition that is transparent.
Even if, purely en arguendo, the combination of the above-cited references were to render the claimed invention prima facie obvious, this prima facie case of obviousness would have been overcome based upon unexpected results presented in the file record. Such results are presented on table on pages 15-16 of the instant 

    PNG
    media_image1.png
    714
    654
    media_image1.png
    Greyscale

Results of applying compositions in the above-reproduced table to the skin are shown in instant figure 3, which is reproduced below.

    PNG
    media_image2.png
    393
    300
    media_image2.png
    Greyscale

The instant specification explains the results in figure 3, which is reproduced above. Specifically, the instant specification explains that comparative example 1 is opaque (which is outside the claim scope), whereas example 1 is transparent, as of page 17, lines 3-4 of the instant specification.
In order to obtain a patent based upon unexpected results, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In this case, the examiner agrees that comparative example 1 is closer to the claimed invention as compared with the cited prior art. As such, applicant appears to have successfully compared the claimed invention to the closest prior art.
In order to obtain a patent based upon the secondary consideration of unexpected results, applicant must show greater than expected results. See MPEP 716.02(a)(I). The examiner agrees that disclosure in the instant specification that the 
As such, applicant’s results appear to show that the claimed invention is unexpectedly transparent, as compared with the comparative example. This results in a case of non-obviousness in view of the secondary consideration of unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612